 CHICO CONVALESCENTHOSPITAL547Evison J.Dent and Doris L. Dent,Co-Partners, d/b/aChico Convalescent HospitalandService Employ-ees International Union,Local No. 22, AFL-CIO.Case 20-CA-7800May 10, 1974DECISION, ORDER, AND DIRECTIONOF ELECTIONBY CHAIRMAN MILLERAND MEMBERSKENNEDY'AND PENELLO.On October 24, 1973, Administrative Law JudgeGeorge Christensen issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, the GeneralCounsel filed a brief in answer to Respondent'sexceptions and in support of the Decision of theAdministrative Law Judge and, in addition, filedcross-exceptions, towhichRespondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to :.-:opt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, e,,, amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Evison J. Dent andDoris L. Dent, Co-Partners, d/b/a Chico Convales-cent Hospital, Chico, California, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]iInhisDecision,theAdministrative Law Judge referred to theRespondent as the"Dents." The Respondent has excepted to these findingson the grounds that the Dents,as individuals,were not shown to have beenengaged in commerce.We agree.We therefore amend the AdministrativeLaw Judge'sDecision by deleting all references to the Dents,individually,as the Respondents and substituting therefore "Evison J.Dent and Dons L.Dent,Co-Partners, d/b/a Chico Convalescent Hospital."DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJuly 24 and 25, 1973, I presided over a hearing at Chico,California, to try issues raised by a complaint issued onMay 3, 1973, a firstamendmentto thatcomplaint datedMay 23, 1973, anda second amendment to that complaintdated July 13, 1973.1The amendedcomplaint alleges that the Dents,2 assuccessor employers to the previousoperators of CCH,Robert and Shirley McChesney,violated Section 8(axl),(3), and (5) of the Actby: (1) changing wage rates of someof its employeeswithout priornotice to or bargaining withServiceEmployees International Union,Local No. 22,AFL-CIO,3their exclusivecollective-bargaining represent-ative,and (2)discharging those of its employees whoengaged in a strike because of those changes.Whileconcedingtheymade the wage changes inquestion,theDentsdeny theywere successor employers;contend theywere legally entitled to make such changes;deny theydischarged the strikers;allege that theybargainedin good faithwith the Unionconcerning thewages,hours,rates ofpay, hours,and working conditionsof their employees;allege the strike was an economic andnot an unfairlaborpractice strike;assert that the GeneralCounsel failed to prove that the Unionrepresented amajority of their employeesin an appropriate unit prior tothe changes;and, finally,urge that no remedial electionorder shouldissue in view of extensive union and strikermisconduct during thecourse of the strike .4The issues are:1.Whether theDents were successor employers;2.Whether the Unionrepresenteda majority of theDents' employees within a unit appropriate for collective-bargaining purposesprior tothe time the Dents changedthe ratesof pay of employeeswithin the unit;3.WhethertheDents violated Section 8(a)(5) of theAct by reducingthe unit employees' wage rates withoutprior notice to orbargainingwith the Union;4.Whether the Companybargained in good faith withthe Unionconcerning the unit employees'wages,rates ofpay, hours, and workingconditions;5.Whetherthe strike was an economicor unfair laborpractice strike;iThe charge which inspired the amended complaint was filed by ServiceEmployees International Union,Local No. 22, AFL-CIO,on September 22,1972 In their brief,the Dents renewed their objection to my admission ofthe second amendment to the complaint.The Dents based their oNectiouon the ground that the Regional Director exceeded his authority by issuingallegations of violation by the Dents of Sec 8(a)(3) of the National LaborRelations Act, as amended (hereafter called the Act). The Dents argue thatsince the Washington Office of the General Counsel authorized the issuanceof the original complaint and the first amendment to that complaint, whichwere limited to allegations of violation of Sec 8(aXI) and(5) of the Act, andsince unsuccessful attempts at settlement were based on those 8(a)(1) and(5) allegations,Sec. 3(d) of the Act and Sec.10262 of the manual preventedthe subsequent issuance by the Regional Director of the second amendmentto the complaint.Ireaffirmmy denial of the Dents'objection to theadmission of the second amendment to the complaint. A complaint andamendments thereto may be authorizedeither bytheGeneral Counselthrough his Washington Officeand/orthe Regional Director. The issuanceof the second amendment to the complaint, having been authorized by theRegional Director,therefore complies with Sec. 3(d) of the Act and Sec.10262 of the manual.REvison J.Dent and Dons L. Dent,Co-Partners,d/b/a ChicoConvalescent Hospital, hereafter referred to as CCH.3Hereafter referred to as the Union.4The General Counsel stated in the amended complaint he is notseeking a recognition and bargaining order in view of certain strikemisconduct,but requests a remedial election.The Unionacquiesced to thisposition.210 NLRB No. 81 54DECISIONSOF NATIONALLABOR RELATIONS BOARD6.'JWhether the Company discharged striking employ-ees for participating in the strike; and7.Whether strike misconduct by the Union and thestrikerswarrants withholding a remedial election order.The General Counsel and the Dents appeared by counseland the Union by its business manager, Thomas Coleman.They were afforded full opportunity to adduce evidence,examine and cross-examine witnesses, argue, and filebriefs. Briefs have been received from the General Counseland the Dents.Based on my review of the entire record,5 observation ofthe witnesses, perusal of the briefs, and research, I enter thefollowing:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaintalleged,the answer admitted,and I findthat the Dents at all times material were employersengaged in commerce in a business affecting commerceand theUnion wasa labor organization,as those terms aredefined in Section2(2), (5), (6), and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundSince the 1960'sRobert and Shirley McChesney haveowned and operated a chain of nursing homes orconvalescent hospitals.They utilizedthe name StatewideConvalescentHospitals for the overall operation. Thehospitals were generally engaged in the care of aged andmentally deficient patients.The McChesneysfollowed thepractice of forming separate corporations to operate eachhome or convalescent hospital.They organized a corporation in 1966 to operate CCH.They leased the land and buildings utilized in operatingCCH from a group of owners .6B.TheMcChesney-Union ContractsOn July 1, 1967, Mrs. McChesneyenteredinto a 3-yearcontractwith the Unionand one of its sisterlocals, Local250, wherein,inter alia,she recognizedthe Unions as theexclusive bargaining representatives of employees at nineconvalescent hospitalsoperated by the McChesneys at thetime,includingCCH. The recognition covered employeesin thefollowingclassifications:maid,housekeepingdepart-ment;maintenanceman; kitchen helper; relief cook; cook;orderly;nursesaide;medicine nurse;seniornursesaide-chargeor team leader;licensed vocational nurse;nursing trainee;and ward clerk.On October 20, 1970, Mrs. McChesneyentered into anindividual (one hospital) 3-year contract limited to CCHwherein,interalia,she recognized the Union as theSThe unopposed motion bytheGeneralCounselto correct thetranscript is granted.The correctionsare set out in fullin Appendix A,attached hereto[omitted from publication]6Russello and Rosenberg,a partnership;Henry Albers;Leslie M. andAlbert H.Kessler;Michael and Joseph Augello;and Statewide SecurityCompany, a corporation.exclusivebargaining representative of essentially the sameclassificationscovered by the July 1, 1967, contract.?C.The Changeover From McChesney to DentBy the sprang of 19728 the McChesneyswere in financialdifficulty at CCH and werein default on obligations underthe lease with Russello,et at,covering CCH.InMarch,a memberof the owner group, HenryAlbers,contacted the Dentsto seeif theywere interested in takingover operation of CCH. The Dentsat the time were in thesamebusiness as the McChesneys,operating three nursinghomes .9By mid-April, Russello,et at,and the Dents reached atentativeagreementfor thechangeover.On April 25, the McChesneysand Russello,et atenteredinto a contractwhereinthe partiesagreed to cancel theSeptember 30, 1966,leaseagreement between themcovering CCH and the McChesneysagreed toconvey titlein all personalpropertyon the premisesof CCH,includingbeds,mattresses,blankets, pillows, bedding,linens, cook-ing utensils,flatware,food supplies, inventory,medicalsupplies, etc. toRussello,et atin satisfaction of thedelinquency in rent and other obligations due toRussello,et at,effective April 30.On April 26,Russello,et atsigned a contract whereinthe Dentsleased all the real and personalproperty at theCCH premises for a 20-year term commencing May 1,1972.The Dents arrived at CCH on MayI to take possessionof the propertyand assumeoperation of CCH. They wereunable to do so, however,because theMcChesneysrefusedtoauthorizetheDents to operateCCH under theMcChesneylicenseuntilthey couldsecuretheir own.The Dents secured theirlicense sometimeinMay andtook over operation of CCH on June 1.D.TheDent-UnionContactsOn April 28, Mrs. McChesneysenta letter to Colemanstating theMcChesneys wouldceaseoperating CCH onMay 1, 1972. On receiving the letter in early May, Colemaninstructed UnionBusinessRepresentativeWilliam Flaggto make contact with the new operators, advise them of thecontract between the Union and the McChesneys (whichstillhad some time to run) and ask them to assume thatcontract for the balance of its term. Flagg contacted MaryAnn Puch, CCH's administrator, and learned the identityof the new operators-the Dents.In early May, Flagg telephoned Mrs. Dent, informed herhe was a representative of the Union, advised her theUnion had represented the employees of CCH undersuccessivecontracts for several years, stated he was sorryhe missed Mrs. Dent during her visit to CCH on May 1,and asked fora meetingwith the Dents to discuss the termsof the current contract and see if there would be anyproblems over continuation of the currently effectiverMaid,kitchen helper,relief cook,cook,orderly,aide,med. nurse,licensed vocational nurse,maintenance,ward clerk,trainees for nurses aide,housekeeping, laundry, orderly.8Read 1972after all subsequent date references omitting the year.9Located at Waterview,Quincy,and Red Bluff,California. CHICO CONVALESCENT HOSPITALcontract.Mrs. Dent replied there probably would not beany real problems but she wished to discuss ths matter withher husband and would call him back in a week.10By late May, not having received any call from Mrs.Dent,Flagg again telephoned her and asked for a meeting.Mrs. Dent advised Flagg that the Dents were going to havea representativehandle any dealings with the Union andtheir representative would contact the Union to arrange ameeting.E.The Employee Complement Before and After theChangeoverThe final McChesney payroll for the CCH employees(for the payroll period May 15-31) reflects a complementof 36, including the administrator."Uniondues werechecked off on the final McChesney payroll by 23 CCHemployees and remitted to the Union, pursuant to the1970-73 McChesney-Union contract covering CCH.The first Dent payroll for the CCH employees (for thepayroll period June 1-15) reflects a complement of 42,including 35 of the 36 employees on the McChesney May15-31 payroll.12It is clear from the foregoing that the Dents continuedthe entire McChesney work force at CCH in their employ,including the administrator,and I so find.F.TheBusiness Operations Before andAfter theChangeoverAs noted heretofore, the McChesneys cared for elderlyand mentally deficient patients at CCH. On May 31, theMcChesneys were caring for 60 patients. The same 60patients remainedatCCH in the care of the Dentscommencing June 1.The Dents employed thesamework force to perform thesameduties the members thereof had performed while inthe employ of the McChesneys.The Dents utilized the same premises, equipment,supplies,and materials the McChesneys had utilized, tocarefor thesame patients.The "employing industry" thus continued unchangedboth under the McChesney and Dent operation of CCH.G.TheWage (and Other) ReductionsOn June 5, the Dents held a meeting with the staff. Mrs.Dentdistributed forms headed "Applications for Employ-ment" and asked the employees to fill them out, stating shewanted the information on the forms to acquaint herselfwith each employee's background. The forms containedblanksdirecting the employees to show the length of their10Flagg's testimony, as recited above,is credited.Mrs. Dent's denialthat Flagg mentioned the Union's representative status or contract duringtheir conversation seems incredible,and Flagg was a convincing witness.11Mary Ann Puch Puchran the hospitalon a day-to-day basis for theMcChesneys,and had worked up in theiremployfrom ajob withinthe unit(she was a former memberof the Union),then assecretaryassistant to theprevious administrator and, finally, administrator She regularly participat-ed in meetingsto processgrievances arising undertheMcChesney-Unioncontracts coveringCCH'sunit employees, was familiar with the terms ofthose contracts,and maintaineda copythereof.The administrator, RN's,and the administrator'soffice clerical assistant were not covered by the549employ bytheMcChesneys,job classification,and wagerate.On June 10,theMcChesneys mailed the checks for thelast payroll period under their operation,ending May 31,toCCH.The Dents distributed those checks to theemployees,enclosing with the checks a written notice thatwage scales were under review,might be revised, and allemployees'date of hire was June 1.13On or about June 15,the Dents distributed to all theiremployees except those classifiedasLVN (licensedvocational nurse)and maintenance written notices of newwage rates,effective June 15.The new wage rates in eachinstance were substantially lower than the previous ratespaidby the McChesneysand the Dents.The notice alsocontained a request that each employee not wishing toremain in the Dents'employ at the new scale so notifythem.The Dentsmade no effort to notify or bargain with theUnionconcerning their proposed wage cuts prior toeffecting same.On June 28,the Dents notified the unit employees that"vacations and sick leaves that were accruedthrough yourformer employer cannotbe honored"and that,while theywould consider requests for timeoff, anygrant thereofwouldbe at their discretion and without pay.In late June,the Dents held a second meeting with theemployees. In the course of the meeting,an employeeasked why the wage cuts were made.Mrs. Dent repliedthat theMcChesneyshad gotten into trouble becausewages were too high. She also stated she heard talk of astrike and advised the employees if a strikeoccurred, theywouldbe replaced.H.The Union Reaction and Dent Arrangements forBargainingThe employees notified Flagg ofthewage rate andvacation policy changes, plus Mrs. Dent'sremarks. Flaggnotified Coleman. Coleman instructed Flagg to advise theemployees the changeswere illegal.On June 20, the Dents joined the California EmployersAssociation and authorizedits regional manager,A. SelbyLewis, to represent themindealingwith the Union.On June 29, Lewis notified Coleman he would berepresenting the Dents in anydealingswith the Union. Heand Coleman agreed to meet on July 13.On June 30, Coleman sent a letter to Lewis confirmingtheir agreement to meet on July 13 and enclosed a copy ofa contract between the Union and Sacramento Convales-McChesney-Union contracts12Came Myles was listed on theMay 15-31 payroll and was not listedon the June1-15 payroll Therewere eight new hires on the latterpayroll.13The Dentclaim of unawareness of the wagerates of CCHemployeescovered bytheMcChesney-Union contract until the July 13 Dent-Unionmeeting isrejected.Not onlywas their administrator in possession of theserates(Mrs Dent conferred with MrsPuchpriortothe changeover and hadto be concerned over labor costs),but theyshowed their awareness of suchratesby their comments that wage scales were under review and thatprevious wage scales were too high. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDcentHospital (another McChesney operation representedby the Union).14 In the letter, Coleman also told Lewis theUnion wanteda general wage increaseof 15 cents over thepre-June 15 rates` for the following 2 years,an increase inthe hospital program contribution to $15 a month, andadoption of a pension program.1.The July 13 Dent-Union MeetingAt the July 13 meeting, the Union was represented byColeman, Nina Tull (the Union's steward at CCH), and asecond CCH employee, Diane Lofgren. The Dents werepresent for management, plus Lewis and his assistant,BruceBurgundy.Lewis opened the meeting by stating he was representingtheDents, that they were willing to recognize the Union,and that they were there to negotiate a contract."fromscratch."Coleman responded with the statement hebelieved they should start from the terms established undertheMcChesney regime and wanted to bargain up fromthere.Coleman also stated the wage cuts should berestored.Lewis repeated his position that negotiationsshould start from "scratch" Coleman advised Lewis theUnion felt the wage cuts were a violation of law; that theCompany was obligated to maintain preexisting wage ratesand conditions pending bargaining over changes thereinand the Union would file charges if they were not restored.Lewis replied he was there tonegotiatea contract and waswilling to pay the prevailing wages in thearea,which theDentshad ascertained as a result of a wage survey. After aunion caucus, during which Coleman suggested theCommittee see what the Dents were prepared to offer,Coleman and Lewis agreed to see where they could agree,using the CCH-Union 1970-73 contract as a guide.The parties started from the beginning of the contract.They agreed to changes in paragraph A, substituting theDents as the owners and operators of the facilities coveredby the contract. With respect to paragraph B, Lewis statedhe wanted a different management rights clause. Colemansuggestedthat Lewis prepare one and the Union wouldprobably accept it. They agreed to section 1, the recogni-tion provision, unchanged.With reference to section 2,covering union security and check off, Lewis announcedtheDents were not willing to grant any union security.Coleman replied if this was Lewis' position there was noreasonto go any further, there would never be agreementon a contract without the union-security provision. Lewisreplied he agreed there was no point in talking further ifthat was the Union's position. Coleman left the room withthe statementhe was going to fileunfairlabor practicecharges.J.The StrikeOn July 29 the union leaders took a strike vote amongCCH's employees represented by them over the Dents'unilateralwage and benefit cuts 15 and alleged failure tobargain in good faith on July 19. The strike vote carried.14The terms of the Sacramento Convalescent Hospital contract wereidentical with those of theCCH-Union contract.15Employee hospital-surgical coverage lapsed by virtue of the Dents'failure to make any contributions to the health program established underOn August 19 the strike began. Handbills to the publicand the members stated that the strike was called becauseof the Dents' unilateral wage and benefit reductions. Thepicket signs also carried the legend that the strike was overthe Dents' unilateral wage reductions.While picketing has ceased, it is the Union position thatit is still on strike.K.Analysis and Conclusions1.The successor issueIfind and conclude that the Dents were successoremployers to the McChesneys in the operation of CCH.The Dents took over thesame premisesupon which theMcChesneys operated CCH; they servedthe same pa-tients; they retained the same work force andmanage-ment; and they utilized the same equipment and supplies.Thus the "employing industry" remained unchanged.2.The unit and the Union'smajorityrepresentative statusBy terms ofthe 1970-73agreement between theMcChesneys and the Union, the Union was recognized asthe exclusive collective-bargaining representative of allCCH employees classified as maid,maintenance,kitchenhelper,relief cook,cook,orderly, aide,med. nurse,L.V.N.,nurse trainee,and ward clerk,thereby excluding theadministrator,any office clerical assistant(s) and registerednurse(s).The Dents continued the same classifications in theiremploy.Ifind and conclude that a unit consisting of CCHemployees classified as maid,maintenance,kitchen helper,relief cook,cook,orderly, aide,med. nurse,L.V.N., nursingtrainee, and ward clerk,excluding administrators, RN's,office clerical employees, guards and supervisors, consti-tutes a unit appropriate for purposes of collective bargain-ing under Section 9 of the Act.Twenty-three of the former McChesney employees theDents continued in their employ on June 1 authorized theMcChesneys to check off union dues from their May 15-31wages and remit same to the Union.On May 31, theMcChesneys, by a currently effective contract with sometime to run, were recognizing the Union as the exclusivecollective-bargaining representative of the CCH employeeswithin the unit described above.Itmay be presumed thatsuch majority representative status continued unchangedon and after June 1 unless such presumption is rebutted.16At no time on or after June I did the Dents question,much less rebut,the Union's continued majority represent-ative status among their employees in the CCH unit. Onthe contrary,they recognized the Union as the exclusivecollective-bargaining representativeof their employeeswithin the unit on July 13.I therefore find and conclude that, at all times pertinent,theMcChesney-Union 1970-73 contract.As noted heretofore,paid sickleave and vacation programs were also dropped.1sBarrington Plaza and Tragniew,Inc., 185 NLRB 962. CHICO CONVALESCENT HOSPITAL551the Union represented a majorityof theDents'employeesat CCH withinthe unit specified heretofore.3.The8(a)(5) IssuePrior to the Dents' assumption of the CCH operations,Union Business Representative Flagg informed Mrs. Dentof the existence of a current contract between the Unionand the Dents' predecessor (the McChesneys), andrequested a meeting to discuss its assumption.Mrs. Puch,administrator under both McChesneys and Dents, had acopyof that contract in her possession at the offices ofCCH setting forth the existing wage rates of the CCHemployeescovered thereby.The Dents continued to pay the existing wage rates fromJune 1through June 15 for all employees in the unit.On the latter date, the Dents made substantial reductionsin the wage rates of all classifications within the unit exceptL.V.N. and maintenance, without prior notice to orbargainingwith the Union.In the caseofN.L R.B. v. BurnsInternationalSecurityService, Inc.,406 U.S. 272 (1972), the Supreme Court ruledthat, where it was clear a new employer planned to and didretain his predecessor's employees, he was obligated toconsult with the exclusive collective-bargaining representa-tiveof those employees before fixing the terms of theiremployment.17 Since the issuance of that case, the Boardhas ruled that, even in the absence of a preconceived planto retain all of a predecessor's employees, a successoremployer is nevertheless obligated to consult the Unionrepresenting those employees prior to making any changesfrom their initial wages,hours,and working conditions.isThe Dents obviously planned to, and did, continue theunit employees in their employ following their takeover, inthe same "employing industry." Under the rule of thedecisions cited above, they were therefore obligated toconsultwith the Union both prior to fixing the initial ratesof pay of the unit employees and prior to making anychanges therein.They didnot do so.Itherefore find and conclude that the Dents violatedSection 8(a)(1) and (5) by their June 15 reductions in thewage rates oftheir unit employees without prior notice toor consultation with the Union.4.The July 13bargainingAt the July 13 negotiations, Lewis statedhis willingnessto recognize the Union and to negotiate a contractcovering the wages, rates of pay, hours, and workingconditions of the unit employees.The question, however, is whether his ignoring of theUnion's request that wage rates, etc., be restored to thelevelswhich existed at the time the Dents assumedoperationof CCHand continued at those levels pendingeither agreement or impasse over changes therein proposedby the parties constituted good-faith bargaining.In the course of the July 13 meeting Lewis at no timeexpressed a willingness to restore the wage cuts made on17Also seeBachrodr ChevroletCo.,205 NLRB No 122 (on remand from468 F.2d 963(C A. 7, 1972)).isRanchway Inc.,203 NLRB No. 118;HowardJohnson Co., 198 NLRBNo. 98.June15 andto bargain over whether such wage ratesshould bereduced.I find and concludethat by Lewis'failure or refusal toagree to restore the wage cuts and maintain such restoredwage rates pending agreement to changes therein orimpasse,theDents failed or refused to bargain in goodfaith and therebyviolated Section 8(axl) and(5) of theAct.5.The strikeIt is clear from the evidence that both the July 29 strikevote authorization and the August 19 strike were caused bythe Company's unilateral June 15 wage reduction.Findings have been entered above that this wagereduction was an unfair labor practice.I therefore find and conclude that the strike was anunfair labor practice strike.6.Thealleged dischargesImmediately upon commencement of the strike, eachstriker received from the Dents a notice containing hisname and the following message:Your next scheduled day to work is August 20, 1972 at7:00 a.m. If you elect not to come to work as scheduledwe must assume that you have quit your job andtherefore subject to being replaced.Some of the notices were distributed personally by Mrs.Dent at the picket line and others were mailed to strikingemployees.The Dents hired replacements as soon as the strikecommenced and CCH continued in full operation.Two striking employees who unconditionally offered toreturn to work after the commencement of the strike wereaccepted in their former jobs without question.On November17, the Dents sent a written notice to eachemployee stating it had come to their attention somepeople believed their August 19 notice constituted adischarge and further stating they wished to notify theemployees this was not correct,they were only subject tobeing replaced,but were not discharged,if they did notreport for work on August 20.Ido not find that the August 19 notice was a dischargenotice.19I therefore find and conclude that the Dents did notdischarge their striking employees on August 19 orthereafter.7.The remedialelection issueOriginallyIwas scheduled to hear Case 20-CB-2835following the hearing in this proceeding.Case 20-CB-2835contained allegations of unlawfulconduct bythe Union inviolation of Section8(bx1XA) of the Act.A settlementagreement was reachedin Case 20-CB-2835 immediatelyprior tohearing.19The testimony of employee Elam that Mrs. Dent told her she was firedat the time she handed her the notice is not credited.Elam appeared to be abiased witness. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties stipulated in the instant case that, for thelimited purpose of deciding whether a remedial electionshould or should not be ordered and without conceding thetruth of the matters asserted, I could consider the actsallegedin Case 20-CB-2835 as having been committed bythe Union.That complaintalleges that,on July 13, Colemanassaulted EvisonDent at CCH; on August 19, Colemanand striking employees assaulted employees who crossedthe Union'spicket lines;on August 20, Flagg and variousstrikersthrew rocks through a window of CCH; on August23, strikers, in the presence of Flagg, threatened to breakCCH's windows; on August 23, Flagg, in the presence ofthe Dents, broke the windows of an automobile driven byLewis; on August 24, Flagg threw paint onto employeesattempting to cross the Union's picket line; on unknowndates inAugust, and on August 27, Flagg followednonstriking employees in his motor vehicle and therebyintimidated them; on various dates in August, Flagg and astriking employee assaulted employees of the Dents as theycrossed the Union's picket line; on September 2, strikersbroke the automobile windows of employees who crossedthe Union's picket line; on September 16, UnionBusinessRepresentative Lawrence, spit in the face of an employeecrossing theUnion's picket line; on various dates inSeptember, Flagg spit in the faces of employees crossingtheUnion's picket line; and on September 18, Flaggassaulted asecurity guard in order torestrainhim fromperforming services for the Dents during the strike.Ordinarily in a case of this type the Dents would beordered to recognize the Union and to bargain with theUnion at its request concerning the wages, rates of pay,hours, and working conditions of the unit employees. Thatremedy is not sought here. Instead, the General Counseland the Charging Party seek an order directing an electionin the unit to ascertain if the Union represents a majoritytherein. In my judgment, the loss of the traditional remedyand the substitution of an order directing an election issufficientpenalty for the alleged misconduct recitedheretofore.20I therefore reject the contention that no remedial electionshould be ordered in this proceeding.CONCLUSIONS OF LAW1.At times material the Dents were employers engagedin commerce in a business affecting commerce with respectto their operation of CCH and the Union was a labororganization, as those terms are defined in Section 2(2), (5),(6), and (7) of the Act.2.At times pertinent a unit consisting of all of theDents' employeesat CCHclassified as maid,maintenance,kitchen helper, relief cook, cook, orderly, aide, med. nurse,L.V.N., nursing trainee, and ward clerk, excluding alladministrators, RN's, office clerical employees, guards andsupervisors is appropriate for collective-bargaining purpos-es under Section 9 of the Act.3.At all times since June 1 the Union has represented amajority of the Dents' employees at CCH withinthe aboveunit.4.The Dents are successor employers to the McChes-neys as operators of CCH as the term successor has beenapplied incasesof this type.5.By their June 15 reductions in the wage rates ofemployees within the unit set out above without priornotice to or consultation with the Union, the Dents failedor refused to bargain in good faith with the Union andthereby violated Section 8(axl) and (5) of the Act.6.By their July 13 failure or refusal to restore the wagerates of the unit employees to their former levelspendingeither impasse or agreement with regard to proposals forchanges therein, the Dents failed or refused to bargain ingood faith with the Union and thereby violated Section8(a)(1) and (5) of the Act.7.The strike called by the Union against the Dents atCCH commencing August 19 was caused by the Dents'failure or refusal to bargain with the Union in good faith asset forth above and therefore was an unfair labor practicestrike.8.The Dents did not discharge their CCH employeeswho engaged in the strike for so engaging.9.The allegations contained in Case 20-CB-2835, iftrue, do not warrant denial of a remedial election order.10.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIthaving been found that the Dents engaged in unfairlabor practices in violation of Section 8(ax1) and (5) of theAct, I shall recommend that they be directed to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the purposesof the Act. I shall alsorecommend that an election be conducted among the unitemployees, at an appropriate time designated by theRegional Director after the Dents have complied eitherwith the Board Order or the order of a circuit courtenforcing the Board Order in this case, to determinewhether the Union continues to enjoy majority representa-tive status within the unit.In order to make the unit employees whole for lossesthey have suffered by reason of the Dents' unfair laborpractices, I shall recommend that the Dents be directed torestore to the employee classifications affected by theirJune 15 reduction in wage rates the wage rates in effect forthose classifications on June 14,and to continue in effectthose restored wage rates until either the Board certifiesthat the Unionno longer representsamajority of theDents' employees within the unit or, after bargaining withthe Union, the Dents and the Union either have bargainedto an impasse over changes therein or reachedagreementthereon; that the Dents be directed to pay to all employeeswithin the unit, including unfair labor practice strikers andtheir replacements, for all hours worked between June 15and the date the Dents restore wage rates to their June 14levels,a sum representing the difference between the ratesw 1 am not finding the acts alleged in the complaint actually occurred, inline with the stipulation set out heretofore. CHICO CONVALESCENTHOSPITAL553they received during such period and the June 14 rates,with interest at 6 percent per annum; 21 and that the Dentsbe directed to offer the unfair labor practice strikersreinstatement to their former jobs or, if they no longerexist, to substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, if necessaryterminating any replacements hired therein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, Iissuethe following recommended:ORDER 22Evison and Dons Dent, their partners,agents,succes-sors, or assigns, shall:1.Cease and desist from changing the rates of pay,wages,hours, or working conditions of their employeesclassified as maid,maintenance, kitchen helper, relief cook,cook, orderly,aide,med. nurse, L.V.N., nursingtrainee,and ward clerk until and unless the Board has certified thatServiceEmployees International Union, Local No. 22,AFL-CIO, no longer represents a majority of saidemployees or they have bargained with that Union andeither reached impasse oragreementover changes therein.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to each of the unfair labor practice strikersimmediateand full reinstatement to his former job or, ifthat job nolonger exists,to a substantially equivalentposition,without prejudice to his seniority or other rightsand privileges, if necessary terminating any replacementshired in his former job.(b)Restore the wage rates in effect on June 14, 1972, foreachclassificationset out inthis Order above.(c)Make whole each employee whose wages werereduced by the unilateral wage reduction of June 15, 1972,in the manner set forth in the section of thisDecisionentitled "The Remedy," with interest thereon at 6 percentper annum.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all other recordsnecessary to analyze the amount of pay due under theterms of this recommended Order.(e) Post at their Chico, California,facilitiescopies of theattached notice marked "Appendix B" 23 Copies of saidnotice,on forms provided by the Regional Director forRegion 20,after being duly signed by Evison and DorisDent, shall be posted by them immediately upon receiptthereof, and maintained for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Dents to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatsteps they have taken to comply herewith.[Direction of Election omitted from publication.]21While the evidence discloses the Dents, in addition to unilaterallyreducing the wage rates of certain classifications,discontinued health andwelfare benefits provided by their predecessor and may have changed otherbenefits as well(paid holidays,etc.), since the General Counsel relied solelyon the unilateral wage reduction in his complaint allegations and this wasthe onlyunilateral change litigated at the hearing,Ishall not recommendthat the Dents be directed to restore all rights,benefits, and privilegesenjoyed bytheunit employees under the McChesneys which werediscontinued,reduced,or otherwise changed by the Dents without priornotice to or bargaining with the Union.22 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.10248 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.23 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties appeared and had theopportunity to offer evidence, findings have been enteredthatwe violated the National Labor Relations Act byfailing to consult with Service Employees InternationalUnion, Local No. 22, AFL-CIO, prior to reducing wagerates of our employees at the Chico Convalescent Hospitalrepresented by that Union and by failing to restore thosewage rates to their original levels at the Union's subsequentrequest, thereby causing our employees represented by theUnion toengage in a strike over our unfair labor practices.As a result of those findings, we have been ordered to dothe following and notify you that:WE WILL restore to our employees at the hospital thewage rates which were paid to their classifications priorto our June 15, 1972, reductions therein.WE WILL continue in effect those restored wage ratesuntileither theNationalLaborRelationsBoardcertifies that the Union no longer represents a majorityof our employees at the hospital in the unit set outbelow or, after bargaining with the Union, we havereached either impasse or an agreement concerningchanges therein.WE WILL pay to our employees at the hospital,including unfair labor practice strikers and theirreplacements, for all hours worked by them betweenJune 15, 1972, and the date we restore to our employeesthe wage rates which were paid to their classificationsprior to our June 15, 1972, reductiontherein, a sumrepresenting the difference between the rates of paythey received during such period and the June 14, 1972,rates for their classifications, with interest at 6-percentper annum.WE WILL offer to all of our employees at the hospitalwho went on strike on August 19, 1972, or thereafterbecause of our unfair labor practices reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority or other rights and privileges.In the event a majority of our employees at the hospitalin a unit consisting of : 554DECISIONSOF NATIONAL LABORRELATIONS BOARDall employees at Chico Convalescent Hospital classifiedas maid,maintenance,kitchen helper,relief cook, cook,orderly,aide,med. nurse,licensed vocational nurse,nursing trainee,and ward clerk,excluding administra-tors, registered nurses, office clerical employees,guardsand supervisors as definedin the Actvote for representation by Service Employees InternationalUnion,LocalNo. 22, AFL-CIOin a secret-ballot electionconductedby theRegional Director for Region 20 of theNational Labor Relations Board,we shall,at the request ofthe Union,meet and bargain with it con.erning the rates ofpay, wages,hours, and conditions of employment of ouremployees within that unit.EvisoNJ.DENT AND DORISL.DENT,CO-PARTNERS,D/B/A CMCOCONVALESCENT HOSPITAL(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13018Federal Building,Box 36047,450 Golden Gate Avenue,San Francisco,California 94102,Telephone 415-556-0335.